Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0083485, filed on 7/7/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “wherein the controller classifies each updated slice of the multiple meta slices as a first dirty slice using first state information of the corresponding updated slice, classifies each flushed slice of the first dirty slices as a second dirty slice by using the first and second state information of the corresponding flushed slice, classifies each flushed slice of the second dirty slices as the meta slice using the second state information of the corresponding flushed slice, classifies each updated slice of the second dirty slices as a third dirty slice using the first state information of the updated slice, classifies each flushed slice of the third dirty slices as the second dirty slice using the first state information of the flushed slice.” 
The limitations “wherein the controller classifies each updated slice of the multiple meta slices as a first dirty slice using first state information of the corresponding updated slice, classifies each flushed slice of the first dirty slices as a second dirty slice by using the first and second state information of the corresponding flushed slice,” are interpreted as the controller classifying (by keeping flags or a map of the metadata) updated data as dirty and flushed data as flushed. The limitations “classifies each updated slice of the second dirty slices as a third dirty slice using the first state information of the updated slice, classifies each flushed slice of the third dirty slices as the second dirty slice using the first state information of the flushed slice,” are unclear. It is not understood how the controller “classifies each updated slice of the second dirty slices as a third dirty slice.” It is not clear if this is an “update” other than the flushing, or signaling that the flushing is complete. If it is the case that the data is being changed (updated) after it has been flushed, it is unclear how the data that has been flushed (removed from the buffer) can be updated in the buffer. The limitation “the controller…classifies each flushed slice of the third dirty slices as the second dirty slice using the first state information of the flushed slice” is unclear. Without fulling understanding the previous limitation it is not clear how this limitation works.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ha et al. [hereinafter Ha] PG Pub US 2019/014911 A1.

Regarding claim 1, Ha discloses:
a non-volatile memory device (non-volatile memory device 1100); 
a controller suitable for generating meta data in accordance with normal data being stored in the non-volatile memory device (memory controller 1200); and 
a buffer memory suitable for storing multiple meta slices configuring the meta data (buffer memory device 1300), 
wherein the controller classifies each updated slice of the multiple meta slices as a first dirty slice using first state information of the corresponding updated slice, classifies each flushed slice of the first dirty slices as a second dirty slice by using the first and second state information of the corresponding flushed slice, classifies each flushed slice of the second dirty slices as the meta slice using the second state information of the corresponding flushed slice, classifies each updated slice of the second dirty slices as a third dirty slice using the first state information of the updated slice, classifies each flushed slice of the third dirty slices as the second dirty slice using the first state information of the flushed slice, and enables update of each of the first to third dirty slices while flushing each of the first to third dirty slices, wherein the first and second state information for each of the multiple meta slices is stored in the buffer memory (loading a plurality of meta-slices constituting meta-data into a buffer memory, marking meta-slices being updated, among the plurality of meta-slices, as dirty meta-slices, generating a journal entry including update information corresponding to at least one of the dirty meta-slices, searching the plurality of meta-slices loaded into the buffer memory for one of the dirty meta-slices each time one journal entry is generated and flushing the one journal entry together with a found dirty meta-slice to the non-volatile memory device, updating a meta-slice map including information on physical addresses storing dirty meta-slices flushed together with the journal entries, updating a journal replay context including index information on the dirty meta-slices flushed together with the journal entries, and flushing an updated meta-slice map and an updated journal replay context to the non-volatile memory device [0009]).
Regarding claim 2 the limitations of this claim have been noted in the rejection of claim 1. Ha also discloses:
wherein the controller generates first journal data comprising information on the update of the first to third dirty slices and stores the first journal data in the buffer memory, flushes at least one of the first to third dirty slices when the at least one dirty slice is present in a state in which the first journal data has a size smaller than a set size (when a random write request is frequently input, the number of dirty meta-slices included in the entirety of the meta-slices in the meta-data may be much smaller than that of clean meta-slices since new logical-physical address mapping information is generated rather than existing logical-physical address mapping information is updated due to the random write request [0189]), flushes the first journal data by changing the first journal data into journal retention data when the first journal data has the set size, and generates second journal data comprising update information on the first to third dirty slices after the flushing of the first journal retention data is started, and stores the second journal data in the buffer memory ()After the memory controller 1200 flushes the last meta-slice of the plurality of meta-slices forming the meta-data, i.e., the twelfth meta-slice MS12, if the journal data is filled up again, the memory controller 1200 may flush the corresponding journal data, i.e., a journal entry-13 and the first meta-slice, i.e., the first meta-slice MS1 to the non-volatile memory device 1100 [0116] when journal data are generated to a predetermined size, the memory controller 1200 may generate a journal entry and store the journal entry in the buffer memory device 1300 or the memory buffer 720. The journal entry may include the journal data with the predetermined size and information on a physical address storing the previously flushed meta-slice map [0131]).

Regarding claim 3 the limitations of this claim have been noted in the rejection of claim 2. Ha also discloses:
wherein the second journal data is stored in a different location in the buffer memory than the location at which the journal retention data is stored in the buffer memory (The journal data may be stored in a space of the buffer memory device 1300 or the memory buffer 720 [0110]).

Regarding claim 4 the limitations of this claim have been noted in the rejection of claim 2. Ha also discloses:
wherein the controller flushes at least one of the first to third dirty slices by writing at least one of the first to third dirty slices, and wherein the controller flushes the journal retention data by writing the journal retention data in the non-volatile memory device (The memory controller 1200 may perform a flush operation in a unit of a meta-slice, and during the flush operation, the memory controller 1200 may store journal data as well as the meta-slice in the non-volatile memory device 1100 [0109]).

Regarding claim 5 the limitations of this claim have been noted in the rejection of claim 2. Ha also discloses:
wherein the controller flushes at least one of the first to third dirty slices in a state in which the first journal data has a size smaller than a set size by: moving the at least one of the first to third dirty slices to a reserved space of the buffer memory, and writing, when flushing the journal retention data, the at least one of the first to third dirty slices moved to the reserved space together with the journal retention data in the non-volatile memory device (The memory controller 1200 may perform a flush operation in a unit of a meta-slice, and during the flush operation, the memory controller 1200 may store journal data as well as the meta-slice in the non-volatile memory device 1100 [0109]).

Regarding claim 6 the limitations of this claim have been noted in the rejection of claim 5. Ha also discloses:
wherein the controller moves the at least one of the first to third dirty slices by: splitting the at least one of the first to third dirty slices by a size unit, and moving the split slices at set times (The memory controller 1200 may update the meta-slice map and the journal replay context stored in the buffer memory device 1300 or the memory buffer 720 each time the memory controller 1200 flushes a dirty meta-slice together with a journal entry to the non-volatile memory device 1100 [0135]).

Regarding claim 7 the limitations of this claim have been noted in the rejection of claim 6. Ha also discloses:
wherein the controller checks a size of the first journal data at the time at which moving of the at least one of the first to third dirty slices to the reserved space is started, and determines the size unit and the set times based on a result of the check (The memory controller 1200 may update the meta-slice map and the journal replay context stored in the buffer memory device 1300 or the memory buffer 720 each time the memory controller 1200 flushes a dirty meta-slice together with a journal entry to the non-volatile memory device 1100 [0135]).

Regarding claim 8 the limitations of this claim have been noted in the rejection of claim 2. Ha also discloses:
wherein the controller: searches the multiple meta slices for the first to third dirty slices in a round robin manner, and flushes the first to third dirty slices retrieved in the search (A dirty meta-slice may be searched for in a round-robin fashion [0147]).

Regarding claim 9 the limitations of this claim have been noted in the rejection of claim 8. Ha also discloses:
wherein the controller searches for the first to third dirty slices from a next meta slice of a previously retrieved meta slice, when the second journal data is generated after the flushing of the journal retention data is started (the memory controller 1200 may search meta-slices for a dirty meta-slice in a sequential manner from the first meta-slice MS1 which is the first meta-slice to the twelfth meta-slice MS12 which is the last meta-slice [0147]).

Claims 11-19 are rejected for the same reasons as claims 1-9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ha.

Regarding claim 10, the limitations of this claim have been noted in the rejection of claim 1, it is noted that Ha failed to explicitly disclose:
wherein the controller: sets initial values of the first and second state information to "0" and "0", respectively, classifies each of the first dirty slices by setting a value of the first state information of the updated slice to "1", classifies each of the second dirty slices by setting values of the first and second state information of the flushed slice to "0" and "1", respectively, classifies each of the meta slices by setting a value of the second state information of the flushed slice to "0", classifies each of the third dirty slices by setting a value of the first state information of the updated slice to "1", and classifies each of the second dirty slices by setting a value of the first state information of the flushed slice to "0."
However, it would have been obvious to one of ordinary skill in the art to set the default values to “0” and updated values to “1” since there are only 2 options to try.
The motivation/rationale for doing so would have been that such a modification is obvious to try. See KSR Int' l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1397 (U.S. 2007) and MPEP § 2143(I)(E). At the time of invention, there was a recognized problem or need in the art, namely an initial digital value must be either a “0” or a “1”. Further, there were only 2 identified, predictable potential solutions: “0” or “1”. One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success because the memory system would have worked the same in either case.

Claim 20 is rejected for the same reason as claim 10.

Notes
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Baptist et al. PG Pub US 2018/0239701 A1 discloses first: Slice content data is first written to the volatile memory (e.g. a cache memory) of a DS unit; Second: the Slice content data stored in volatile memory is “flushed” to a non-volatile bin (which bin is associated with a group of physical memory blocks in non-volatile memory); Third: after the flush of the slice content data to the bin (i.e. data is durable on the media device): metadata relating to the data is written.

Kim et al. PG Pub US 2021/0157721 A1 discloses an operation of writing the meta slice and an operation of writing the journal data are controlled to be asynchronously performed to minimize a time taken for an operation of writing meta data in the memory device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D ROSSITER/Primary Examiner, Art Unit 2133